Title: To James Madison from Samuel McKee, 16 December 1816
From: McKee, Samuel
To: Madison, James


        
          Sir
          Washington City Dec: 16th 1816
        
        I ask leave to lay before you the enclosed recommendation; I presume that Some of the persons by whom It is Sighned are knowen to you—they are generally men of the first respectibility; and influance in Kentucky, and I would Supperadd that Mr McBrides’ merit and worth entitles him to the respect and esteem of all those Who know him. I am only Sorry that a man of So much worth and capacity for the office which he Solicits has not a more powerfull advocate. I hope however this will not weigh against Mr McBrids worth or expectations I have the honour to be Sir Verry respectfully your obt
        
          Saml McKee
        
      